COXE, Circuit Judge.
Paragraph 313 appears for the first time in Act July 24,1897, c. 11, § 1, Schedule I, 30 Stat. 178 [U. S. Comp. St. 1901, p. 1659], and we are inclined to think that it was the purpose of Congress, after cotton cloths had been properly classified under paragraphs 306 and 307 (30 Stat. 176 [U. S. Comp. St. 1901, p. 1657]), to lay an additional duty per square yard upon such cloth as was figured, in other words to place an extra duty upon the figure, so that figured cotton cloth should pay a higher duty than the same ■cloth plain. But the legislative intent must be derived from the language employed and unless it can be clearly ascertained from paragraph 313 that the collector was justified in assessing the merchandise under the provisos of the preceding paragraphs, the importers should succeed upon the principle that their money should *585not be taken from them upon a doubtful construction of the law. It is the duty of Congress to make its meaning clear and if it fails to do so the citizen should not suffer.
When figured cotton cloth is imported it is the duty of the collector to turn to the paragraph of the law which specifically described such cloth and proceed as there directed. This is paragraph 313. It provides that figured cotton cloths shall pay, in addition to the duty provided elsewhere in the act “for cotton cloth of the same description, or condition, weight, and count of threads to the square inch, one cent per square yard,” etc. With these instructions before him the collector proceeds to ascertain, first, the description or condition of the goods — whether bleached or unbleached, etc.; second, the weight; and, third, the count of threads. Having found these facts he turns to the appropriate preceding paragraph to ascertain what duty is imposed on such cloth and finds that it is a specific duty of so much per square yard. His course is now clear. Having obtained all the information from the preceding section which the law requires he returns to paragraph 313 and finds that he is now required for the first time to ascertain the value of the goods for the purpose of levying duty under that paragraph, — namely whether valued at more or less than seven cents per square yard.
Assume that the imported merchandise is figured cotton cloth, bleached, containing 125 threads to the square inch and weighing five square yards to the pound, if the collector has no other data regarding it he will inevitably levy a specific duty of three cents per square yard under paragraph 306. He cannot levy an ad valorem duty under the proviso until he knows what the value is, and he cannot know that unless the law permits him to know it. In short, paragraph 313 has given him all the criteria which he is to use in ascertaining the duty under paragraph 306, and they do not include the value of the goods. If this omission be a mistake Congress can cure it, the courts cannot.
It is said that the words of paragraph 313 “other cotton cloth goods of the same description” are broad enough to include value. We think this contention would be entitled to weight if the sentence had stopped with the words quoted, but it is manifest that Congress was not stating a broad, general comparison, but was giving in minute detail the precise points of similarity which were to be taken into consideration. The omission of value from these is significant and cannot be ignored. If Congress had intended the construction urged by the appellant it would have required only the addition of the word “value” after the word “weight” and we are unable to say that the omission may not have arisen from a desire to avoid the imposition of two duties upon the same article based upon the ad valorem standard.
Having found that paragraph 313 does not permit the value of the goods to be considered in fixing the original duty we are not concerned with the effect which this interpretation may have upon other merchandise not involved in the present controversy. As before stated such considerations are not for the courts. The ques*586tion is difficult and perplexing, but for the reasons above stated we are of the opinion that the contention of the appellees is well founded.
Decision affirmed.